Under the authority of section 29 1/2 of the act of the Legislature (Acts Sp. Sess. 1909, p. 90), and Richmond v. State, 4 Ala. App. 140, 58 So. 973, we are of the opinion that the affidavit sufficiently meets all legal requirements.
The pertinent question as presented by this record is: Was there sufficient evidence to go to the jury upon which they would be warranted in returning a verdict of conviction for crime? There is no doubt, and the court in its general charge correctly stated that "A person may have possession [of a house]: yet not have title to it." But if a *Page 153 
person has possession of a house and has boarders to whom he rents rooms, and one of those boarders has locked in his trunk in his own room 40 half pints of whisky, does that fact render the party in possession of the residence liable to a criminal prosecution for violating the prohibition law? Or should a visitor in a private house have in his room and locked in his trunk an amount of whisky exceeding the amount allowed, would this render the hosts liable to a prosecution? Or, if a person owning and possessing a house, which he is using as a private house, except that he has one boarder, who has a room there, and that boarder has locked in a trunk in his room 37 half pints of whisky, would that fact authorize a jury to convict the possessor of that house for keeping whisky for sale? Such is not the law.
There is not enough evidence in the record of this case to connect the defendant with a possessory interest in the whisky found to warrant a verdict of conviction (Oldacre v. State, ante, p. 151, 75 So. 827), and therefore the trial court erred in overruling the defendant's motion for a new trial.
It is unnecessary to consider the other assignments.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.